Title: To James Madison from William Charles Coles Claiborne, 5 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State.
N.O. December 5th 1806.

At the moment of closing my dispatches, I received from an old and esteemed friend a letter of which the inclosed is a Copy.
You will be pleased not to memtion the name of the writer, unless you should deem it essential to the public’ Interest.
I am greatly embarrassed; but my best judgment will direct all my movements.  What the issue may be God alone knows; all the assurance I can give you is that, I am prepared to lay down my life for my Country.  Your faithful friend

Signed Wm. C. C. Claiborne

